                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                            NORTHERN DIVISION

WAYNE STEWART,                                  )
                                                )
      Plaintiff,                                )
                                                )
v.                                              )      CASE NO. 2:17CV9 HEA
                                                )
TOMAS CABRERA, et al.,                          )
                                                )
      Defendant,                                )


                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant’s Motion to Dismiss Count

VIII of Plaintiff’s First Amended Complaint [Doc. No. 64]. Plaintiff opposes the

Motion. For the reasons set forth below, the Motion is granted.

                                Facts and Background

      Count VIII of Plaintiff’s First Amended Complaint alleges the following:

Plaintiff is incarcerated in the Missouri Department of Correction (MDOC) thus is

solely under the MDOC care. The MDOC contracted with Corizon LLC to

provide medical and dental care to all inmates, including Plaintiff.

      Defendant Corizon LLC is a licensed care provider in the State of Missouri

and as such subcontracts with specialist to perform necessary oral surgeries on

inmates, specifically Plaintiff, and to contract· for use of hospital facilities for

surgical procedures, specifically University of Missouri (UMHC).
       Defendant Corizon's policy and custom is to delay paying their medical

subcontractor's, Doctor Specialist and Hospitals in order to negotiate a lesser fee

for services provided, for the bulk of Offender’s procedures, including Plaintiff's

oral surgeries. Defendant Corizon LLC committed contractual fraud by accepting

payment from the MDOC to provide medical care to Plaintiff, yet refusing to pay

Doctor Specialist who provided medical care to Plaintiff, nor paying the UMHC

facilities for use of their facilities for care provided to Plaintiff. This caused

Plaintiff to be denied his approved oral surgery with Dr. Jorgensen at the UMHC

facility.

       The Policies and customs and official actions of the Defendant Corizon LLC

resulted in violations of Plaintiff5 s rights under the Eighth Amendment to the

United States Constitution. The Policies and customs and official actions of the

Defendant Corizon caused or contributed to cause injuries and damages.

       Plaintiff seeks remedies for the injuries and damages caused by the alleged

constitutional violations pursuant to 42 U.S.C. § 1983. Plaintiff claims the

conduct, acts and omissions of Defendant Corizon were maliciously, recklessly

indifferent to Plaintiff’s serious medical and dental needs thereby justify the

imposition of punitive damages.

       Defendant move to dismiss Court VIII for failure to state a claim.

                                 Standard of Review


                                            2
        To survive a Rule 12(b)(6) motion to dismiss, a complaint must contain

“enough facts to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678, (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). A complaint is plausible if its “factual content allows the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Braden v. Wal–Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009)

(quoting Iqbal, 556 U.S. at 678). A court must “‘draw on its judicial experience

and common sense,’” and consider the plausibility of the plaintiff's claim as a

whole, not the plausibility of each individual allegation. Zoltek Corp. v. Structural

Polymer Group, 592 F.3d 893, 896 n. 4 (8th Cir. 2010) (quoting Iqbal, 556 U.S. at

679).

        A pro se litigant is obligated to comply with relevant procedural and

substantive law. Faretta v. California, 422 U.S. 806, 834. While it is true that pro

se pleadings are to be construed liberally, a pro se plaintiff “still must allege

sufficient facts to support the claim advanced.” Stone v. Harry, 364 F.3d 912, 914

(8th Cir. 2004).

                                      Discussion

        Plaintiff alleges that Corizon’s policy of delaying payments to outside

specialty medical providers resulted in a violation of his constitutional rights.

Specifically, Plaintiff claims that he was denied an approved oral surgery with Dr.


                                           3
Jorgenson because of the policy of delaying payment to the providers in order to

negotiate a lower fee.

      “Liability for an unconstitutional custom or usage, however, cannot arise

from a single act.” McGautha v. Jackson County, MO, Collections Dept., 36 F.3d

53, 57 (8th Cir. 1994). See also Mettler v. Whitledge, 165 F.3d 1197, 1205 (8th Cir.

1999) (citing Oklahoma City v. Tuttle, 471 U.S. 808, 823-24 (1985)) (“A single

incident normally does not suffice to prove the existence of a municipal custom.”).


      Specifically, to establish liability through an unofficial custom, a plaintiff

must demonstrate:

      the existence of a continuing, widespread, persistent pattern of
      unconstitutional misconduct by the governmental entity's employees; (2)
      deliberate indifference to or tacit authorization of such conduct by the
      governmental entity's policymaking officials after notice to the officials of
      that misconduct; and (3) that plaintiff was injured by acts pursuant to the
      governmental entity's custom, i.e., that the custom was a moving force
      behind the constitutional violation.

Malone v. Hinman, 847 F.3d 949, 955 (8th Cir.), cert. denied, ––– U.S. ––––, 138

S.Ct. 222, 199 L.Ed.2d 121 (2017) (internal quotation and citation omitted); see

also Harmon v. St. Louis Cty., No. 4:08CV226, 2009 WL 880024, at *7 (E.D. Mo.

Mar. 30, 2009).

      Plaintiff’s First Amended Complaint fails to sufficiently allege a valid cause

of action. Plaintiff contends that through Defendant’s the breach of contract with

the medical specialty providers, a resulting violation of his rights occurred.

                                          4
Defendant argues that it appears Plaintiff is attempting to bring a breach of contract

action; Plaintiff’s terminology: “the breach” resulting in the “proximate cause of”

his suffering and delay in his treatment, gives rise to a breach of contract claim.

As Defendant correctly argues, because Plaintiff is neither a party to, nor a third

party beneficiary of, the contract between Defendant and the specialists, he has no

standing to bring a breach of contract claim.

      With regard to Plaintiff’s claim that he is not bringing a breach of contract

claim per se but rather the breach establishes a claim that Defendant was

deliberately indifferent to his medical needs by keeping him from treatment,

Plaintiff’s single incident of a practice of keeping him from treatment is

insufficient to state a claim of an unconstitutional policy or custom. Thurmond v.

Elkins, No. 4:17CV00314-JM-JTK, 2018 WL 1631056, at *3 (E.D. Ark. Mar. 22,

2018), report and recommendation adopted, No. 4:17CV00314 JM, 2018 WL

1629867 (E.D. Ark. Apr. 4, 2018).

                                     Conclusion

      Based upon the foregoing, Defendant’s Motion to Dismiss Count VIII is

well taken and will be granted.

      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss Count

VIII of the First Amended Complaint is granted.


                                           5
Dated this 2nd day of November, 2018.




                              ___________________________________
                                 HENRY EDWARD AUTREY
                              UNITED STATES DISTRICT JUDGE




                                 6
